FRIEDLANDER, Judge,
dissenting.
I disagree that this was a consensual encounter, and therefore respectfully dissent from the majority’s reversal oí the conviction on that basis.
In order to attain a conviction, the State was required to show the police officers’ actions were consistent with the Fourth Amendment. In this context, that means the State had to prove beyond a reasonable doubt the fourth element of this offense, i.e., that Officers Knight and Evans were lawfully engaged in the execution of their duties as officers. The majority relegates to a footnote the discussion of the legality of Officers Knight and Evans’s entry into Briggs’s apartment, and therefore deems that issue as marginally important at best. I, on the other hand, believe it is of primary importance. Indeed, much of Briggs’s argument on this point hinges upon his claim that the officers entered his apartment illegally. I cannot agree.
Briggs answered the door when the officers knocked and, after some initial angry outbursts, he eventually calmed down and listened to the explanation of why they were there, i.e., to facilitate Lanville’s retrieval of his property from Briggs’s residence. He responded by saying “Okay”, leaving the door wide open, and turning and walking toward the rear of his apartment. Appellant’s Appendix at 31. I can see this as nothing less than consent to enter his residence for the stated purpose. Therefore, the officers were legally present in Briggs’s apartment.
The legality of the officers’ presence, however, does not end the inquiry. The majority holds that, irrespective of the legality of the entry, the situation created a consensual encounter between Briggs and the police. In such case, as Briggs puts it, “[he] was under no duty to obey all of the orders of the officers.” Appellant’s Brief at 6. See Bovie v. State, 760 N.E.2d 1195, 1198 (Ind.Ct.App.2002) (“[i]n a consensual encounter, the individual remains free to disregard the police officer and to walk away”). The consensual encounter described in Bovie is listed as one of the three alternative levels of police investigation, with the other two levels being a detention based upon probable cause and an investigatory stop based upon reasonable suspicion. Bovie v. State, 760 N.E.2d 1195. The majority holds that we must place the instant situation into one of those three categories and apply the legal principles appropriate thereto. In my view, however, this situation does not fit neatly into any of those categories, but instead represents something of a hybrid.
Officers were not present to investigate wrongdoing, so the latter two situations are not apposite. Nevertheless, this was something more than a mere casual encounter. The officers informed Briggs that they were there to facilitate Lanville’s peaceful retrieval of his property from Briggs’s residence. By acknowledging their purpose and the role they would play, *135and by permitting them to enter his residence, Briggs submitted to such authority as was reasonably required to accomplish their purpose. This involved, at a minimum, obeying their commands with respect to his movements in the apartment while Lanville was present. The officers were aware that the relationship between Lanville and Briggs was volatile and that Briggs was obviously highly agitated. They were also aware that Lanville’s property was located in Briggs’s bedroom, and thus reasonably sought to prevent Briggs from entering that room while Lanville was there. Moreover, beyond the precaution of keeping Briggs and Lanville from getting near each other to prevent physical violence between those two, the matter of officer safety was a valid concern. That is, in view of the volatility of the situation and the level of Briggs’s agitation, the officers reasonably sought to restrict Briggs to the room in which they were located for the short time they would be there.
I reiterate that, in my view, the critical fact here is that Briggs consented to the officers’ presence and acquiesced to their purpose for being there. Of course, such consent was not required. If Briggs had simply shut the door in response to their request, they would have been powerless to pursue the matter any further. But, he did not deny them access; he agreed to their request and they entered with his permission. What then? The majority’s approach renders the ensuing interaction a consensual encounter, which in turn would leave the officers powerless to play any meaningful role. As would have been true here, they would not even have had authority to protect their own safety, because they would not have been able to prevent an angry man in a volatile situation from walking into his bedroom and possibly retrieving a weapon.
Clearly, today’s holding renders police officers mere bystanders in domestic disputes in which they have been called upon to prevent violence where it has not yet erupted. Those situations evidently arise often enough to have caused this police department to give its role a name, i.e., stand-by assistance, and to have formulated standard procedures therefor. No doubt, many police departments across the state have similar procedures. If they must wait until violence erupts to intervene, thereby placing themselves in harm’s way in the process, one wonders whether stand-by assistance will be offered in the future.
I understand that when confronted with situations such as this, a person in Lan-ville’s position could seek a court’s intervention, which in turn would empower police officers to enforce whatever order might be issued. Today’s decision seems to clarify that the only recourse in domestic disputes such as this is legal redress in a court of law. Unfortunately, that avenue takes time and costs money. No doubt, resort to a court may be necessary in some cases, but in my opinion is not necessary where, as here, both parties consent to police officers supervising the situation.
In' summary, I believe Officers Knight and Evans were lawfully engaged in the execution of their duties as officers and Briggs voluntarily submitted to their limited authority to take whatever actions were reasonably necessary to facilitate the peaceful retrieval of Lanville’s property from Briggs’s residence. This included the authority to restrict Briggs’s movements while Lanville was present. Therefore, in my view, the evidence was sufficient to prove the officers were lawfully engaged in the execution of their legal duties during the incident in question.
Having decided Briggs was required to obey the officers’ reasonable commands, it *136remains to address the remaining issue, which is whether the evidence was sufficient to show that he used force in resisting law enforcement. When considering a challenge to the sufficiency of evidence supporting a conviction, we neither reweigh the evidence nor judge witness credibility. McHenry v. State, 820 N.E.2d 124 (Ind.2005). This review “respects ‘the [fact-finder]’s exclusive province to weigh conflicting evidence.’ ” Id. at 126 (quoting Alkhalidi v. State, 753 N.E.2d 625, 627 (Ind.2001)). Considering only the probative evidence and reasonable inferences supporting the judgment, we must affirm “ ‘if the probative evidence and reasonable inferences drawn from the evidence could have allowed a reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.’ ” McHenry v. State, 820 N.E.2d at 126 (quoting Tobar v. State, 740 N.E.2d 109, 111-12 (Ind.2000)).
A private citizen may not use force in resisting an individual who he knows, or has reason to know, is a police officer performing his duties. Ind.Code Ann. § 35-44-3-3 (West, PREMISE through 2007 Public Laws, approved and effective through April 8, 2007). Shoultz v. State, 735 N.E.2d 818 (Ind.Ct.App.2000), trans. denied. The forcible nature of the alleged resistance, obstruction, or interference is an essential element of the misdemeanor offense of resisting law enforcement, and therefore the State is required to prove that element at trial. Miller v. State, 634 N.E.2d 57 (Ind.Ct.App.1994). The “forcibly resists” element is not satisfied if a defendant does nothing more than stand his or her ground. Ajabu v. State, 704 N.E.2d 494 (Ind.Ct.App.1998). Rather, “force” is used in this context when an individual directs strength,' power, or violence toward police officers, or when he or she makes a threatening gesture or movement in their direction. Wellman v. State, 703 N.E.2d 1061 (Ind.Ct.App.1998). Also, “force” in this context may include refusing to arise or move where directed, so as to require officers to forcibly move the defendant from one place to another or to lift him onto his feet. See, e.g., Ajabu v. State, 704 N.E.2d 494.
In the instant case, Officers Knight and Evans testified that Briggs forcefully pulled out of their grasp and adopted an aggressive posture “like he was gonna fight” them. Appellant’s Appendix at 34; see Wellman v. State, 703 N.E.2d 1061. Moreover, the officers were later required to lift Briggs to his feet when he refused to stand. See Ajabu v. State, 704 N.E.2d 494. This-evidence was sufficient to prove the “forcibly” element of resisting law enforcement.
I would affirm the conviction.